 
EXHIBIT 10.2

October 14, 2004






Mr. Scott Friedman


Re:   Amendment to Employment Letter Agreement


Dear Scott:


Reference is made to that certain Employment Letter Agreement (the “Agreement”)
entered into as of August 21, 2003, by and between MIM Corporation, a Delaware
corporation and yourself (“Employee”).  This letter shall serve to amend the
Agreement, effective as of the date hereof, on the following terms and
conditions:
 
 
1.
Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Agreement.

 
 
2.
Section 7 of the Employment Agreement is hereby deleted in its entirety and
substituted in lieu thereof shall be the following:

 
“SECTION 7.  Termination; Severance; Change of Control.
 
If you are terminated by the Company (or any successor) other than for “Cause”
(as defined below) or you terminate your employment with the Company for “Good
Reason” (as defined below), you will be entitled to receive severance payments
equal to one year of salary at your then current salary level, payable in
accordance with the Company’s then applicable payroll practices and subject to
all applicable federal, state and local withholding and all outstanding unvested
Options granted to you (or hereafter under the Bonus Program) and held by you
shall vest and become immediately exercisable and shall otherwise be exercisable
in accordance with their terms.  Except as otherwise provided herein, if your
employment with the Company is terminated for any reason whatsoever, whether by
you or the Company, the Company would not be liable for, or obligated to pay you
any bonus compensation or any other compensation contemplated hereby not already
paid or not already accrued at the date of such termination, and no other
benefits shall accrue or vest subsequent to such date.
 
For purposes of this Agreement, “Cause” shall mean any of the following:  (1)
commission by you of criminal conduct which involves moral turpitude; (2) acts
which constitute fraud or self-dealing by or on the part of you against the
Company or MIM, including, without limitation, misappropriation or embezzlement;
(3) your willful engagement in conduct which is materially injurious to the
Company or MIM; or (4) your gross misconduct in the performance of duties as an
employee of the Company or MIM, including, without limitation, failure to obey
lawful written instructions of the Board of Directors of the Company or MIM, any
committee thereof or any executive officer of the Company or MIM or failure to
correct any conduct which constitutes a breach of this agreement between you and
the Company or of any written policypromulgated by the Board of Directors of the
Company or MIM, any committee thereof or any executive officer of the Company or
MIM, in either case after not less than ten days' notice in writing to you of
the Company's intention to terminate you if such failure is not corrected within
the specified period (or after such shorter notice period if the Company or MIM
in good faith deems such shorter notice period to be necessary due to the
possibility of material injury to the Company or MIM).
 
For purposes of this Agreement, “Good Reason” shall mean the existence of any
one or more of the following conditions that shall continue for more than 30
days following written notice thereof by the Employee to the Company: (i) the
assignment to you of duties materially inconsistent with your position or
positions with the Company, (ii) the reduction of your then current annual
salary rate, without your consent or (iii) the relocation of your principal
location of employment more than 50 miles from your current location without
your consent.
 
In addition, if you are terminated by the Company (or any successor or either)
within one year of a “Change of Control” (as defined below) or, within such one
(1) year period, you elect to terminate your employment for Good Reason, (I) you
shall receive severance payments equal to one year of your then current salary
(and reimbursement for expenses incurred prior to the effective date of the
termination of employment; (II) all outstanding unvested options granted to you
and held by you shall vest and become immediately exercisable and shall
otherwise be exercisable in accordance with their terms and (III) you shall
become vested in any pension or other deferred compensation other than pension
or deferred compensation under a plan intended to be qualified under Section
401(a) or 403(a) of the Internal Revenue Code of 1986, as amended; and (IV) you
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment or any other rights hereunder.
 
For purposes of this Agreement, “Change of Control” means the occurrence of one
or more of the following: (i) a “person” or “group” within the means the meaning
of sections 13(d) and 14(d) of the Securities and Exchange Act of 1934 (the
"Exchange Act") becomes the "beneficial owner" (within the meaning of Rule l3d-3
under the Exchange Act) of securities of the Company (including options,
warrants, rights and convertible and exchangeable securities) representing 30%
or more of the combined voting power of MIM’s then outstanding securities in any
one or more transactions unless approved by at least two-thirds of MIM’s Board
of Directors then serving at that time; provided, however, that purchases by
employee benefit plans of MIM and by MIM or its affiliates shall be disregarded;
or (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the operating
assets of the Company; or (iii) a merger or consolidation, or a transaction
having a similar effect, where (A) the Company or MIM is not the surviving
corporation, (B) the majority of the Common Stock of MIM is no longer held by
the stockholders of MIM immediately prior to the transaction, or (C) MIM’s
Common Stock is converted into cash, securities or other property (other than
the common stock of a company into which MIM or the Company is merged), unless
such merger, consolidation or similar transaction is with a subsidiary of the
Company or MIM or with another company, a majority of whose outstanding capital
stock is owned by the same persons or entities who own a majority of MIM’s
Common Stock at such time; or (iv) at any annual or special meeting of
stockholders of MIM at which a quorum is present (or any adjournments or
postponements thereof), or by written consent in lieu thereof, directors (each a
"New Director" and collectively the "New Directors") then constituting a
majority of MIM’s Board of Directors shall be duly elected to serve as New
Directors and such New Directors shall have been elected by stockholders of MIM
who shall be an (I) “Adverse Person(s)”; or (II)  “Acquiring Person(s)”(as each
of the terms set forth in (I) and (II) hereof are defined in that certain
Amended and Restated Rights Agreement, dated December 3, 2002, between MIM and
American Stock Transfer & Trust Company, as Rights Agent
 
 
3.
Except as modified hereby, the Agreement shall remain unmodified and in full
force and effect.

 
 
4.
This letter amendment shall be construed in accordance with, and its
interpretation shall otherwise be governed by, the laws of the State of New
York, without giving effect to otherwise applicable principles of conflicts of
law.

 
        Kindly signify your agreement to the foregoing by signing below and
forward an executed copy to me for our files.






Sincerely,
 


 
MIM Corporation.




By:  ________________________________
       Barry A. Posner, Executive Vice President




Agreed and Accepted as of
the __ day of October, 2004:




____________________________
Scott Friedman
